Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
The application has been amended as follows: The following changes to the claims have been approved by the examiner and agreed upon by applicant During a telephone conversation conducted on 06/09/2021 with Attorney on record Micah D. Stolowitz. 


	1.  (Currently amended)  A method comprising:
provisioning a computer system, the computer system including a database server to store, access and update data; 
	collecting storing in the database server transit vehicle route data describing a transit system vehicle route including locations of traffic signals and transit stations along the route;
	in the computer system, implementing an iterative process to acquire real-time traffic signal state data from the traffic signals along the route;
	updating the acquired real-time traffic signal state data on second-by-second or similar frequency basis; 
in the iterative process, acquiring current real-time operating position and speed data from the transit vehicle operating on the transit system route; 
	updating the acquired real-time position and speed data on second-by-second or similar frequency basis; 
in the computer system, calculating expected arrival times of the transit vehicle at next downstream stations and signals along the route based on the collected system stored route data and the current updated operating position and speed data from the transit vehicle; 
	in the computer system, determining an “optimal window” calculating a recommended speed for the transit vehicle to travel through a maximum number of consecutive downstream traffic signals along the route during a respective green signal phases of the downstream traffic signals based on the acquired real-time position and speed data, calculated estimated travel times to the downstream traffic signals and signal predictions for the downstream traffic signals and; 
 based on the determined optimal window, transmitting an a first advisory message to the transit vehicle in real time, the first advisory message including a the recommended speed to traverse the optimal window; 
receiving the first advisory message onboard the transit vehicle; and
generating a first screen display in the transit vehicle based on the first advisory message, the first screen display including an indication of the recommended speed, and/or providing the first advisory message to an autonomous vehicle longitudinal control system ;  
in the computer system, in a case where an optimal window a recommended speed is not possible under current circumstances, determining a station dwell time that the transit vehicle should wait before leaving remain at the current location;
and sending a second advisory message to the transit vehicle, the second advisory message including the station dwell time for the vehicle to remain at the current station before departure; 
receiving the second advisory message onboard the transit vehicle; and
generating a second screen display based on the second advisory message, the second screen display including an indication of the station dwell time, and/or providing the second advisory message to an autonomous vehicle longitudinal control system . 

2-3.  (Cancel)  

	4.  (Currently amended)  The method of claim 1 including: 
 	recalculating the recommended speed on a second-by-second or similar frequency basis;
	transmitting an additional first advisory message to the transit vehicle each time the recommended speed is recalculated to communicate the recalculated recommended speed; and
	in the transit vehicle, updating the first screen display based on a latest one of the additional first advisory messages, and/or providing the latest one of the additional first advisory messages to an autonomous vehicle longitudinal control system for controlling the transit vehicle.  

	5.   (Currently amended)   The method of claim 1 including, in the transit vehicle, updating the real-time position and speed data at a frequency of about once per second and, after each update, transmitting the updated real-time position and speed data to the computer system. 

	
	6.  (Currently amended)  The method of claim 1 including, in the computer system, executing the steps of:  
	based on the real-time position and speed data acquired from the transit vehicle,  determining Signal Phasing and Timing, Green Intervals, and Cycle Intervals for a next downstream signal and for a second downstream signal along the transit vehicle route; 
	calculating values of variables Distance from the current position to the next downstream signal, Distance from the current position to a next downstream Station, Time to Green of the next downstream signal, Distance from the current position to the second downstream signal, Distance from 
	based at least in part on the calculated values of the variables: 
		determining whether the transit vehicle is moving ;
		if the transit vehicle is stopped, determining whether the transit vehicle is stopped at a farside station, wherein the farside station is downstream of a traffic signal ;
		if the transit vehicle is stopped at farside station, determining whether the second downstream station is next downstream along the route before a second downstream signal ;
		if another station is not next along the route, determining whether there is a station after the traffic signal, or there are two consecutive signals downstream from the current location of the vehicle along the route;
		if there are at least two consecutive traffic signals downstream from the current location of the vehicle, determining whether a time to green of the second downstream signal plus the green interval of the second downstream signal is greater than the time to green of the next downstream signal plus a green interval of the next downstream signal; 
		if the determination is yes, initialize a dummy variable ∆=0 for additional dwell time; 
		calculating a speed as equal to a distance from the transit vehicle current location to the second downstream signal divided by a quantity, where the quantity is determined as: (Time To Green of the second downstream signal) minus (Time To Green of the next downstream signal) minus (a predetermined Driver Perception Reaction Time) minus a (current value of the dummy variable);  
		testing whether the calculated speed is between predetermined min and max values to obtain a result; and
		if the testing result is that the calculated speed is between the predetermined min and max values, and the transit vehicle is stopped, transmitting a message to the transit vehicle 

	7.  (Currently amended)  The method of claim 6 including: 
	if the testing result indicates that the calculated speed is below a predetermined minimum, incrementing the dummy variable value and then testing whether Time To Green of the second downstream signal is greater than the Time To Green of the next downstream signal minus the Driver Perception Reaction Time minus the dummy variable value so as to determine a result;
	if the result is yes, updating the recommended transit vehicle speed to equal = Distance from the transit vehicle current location to the second next signal divided by a second quantity, the second quantity calculate as ((Time To Green of the second downstream signal minus Time To Green of the next downstream signal minus the Driver Perception Reaction Time minus the dummy variable value;
	testing whether the updated recommended transit vehicle speed is within predetermined minimum and maximum bounds; and 
	if the updated recommended transit vehicle speed is within said bounds and the transit vehicle is stopped, transmitting a new advisory message to the transit vehicle, wherein the new advisory message includes a recommendation to drive at the updated recommended transit vehicle speed when the signal at which the transit vehicle is stopped turns green.  
	

	8.  (Currently amended)  The method of claim 1 including, in the computer system, executing the steps of:

	calculating values of variables Distance to next signal, Distance to next Station, Time to Green of next signal, Distance to second signal, Distance to second Station, Time to Green of second signal; 
	based at least in part on the calculated values of the variables:
		determining whether the transit vehicle is moving;
		if the transit vehicle is moving, determining whether a station is next or a signal is next;
		if a signal comes first, determining whether the distance to the station is greater than the distance to a second signal D2, which determines if there  is a second signal before reaching the next station;
		if there is a second signal before reaching the next station, calculating the following variables:
Minimum Travel Time, based on the transit vehicle maximum speed (sec),  Estimated Travel Time, based on transit vehicle current speed, to the next signal (sec), and 
Maximum Travel Time, based on a predetermined transit vehicle minimum speed (sec);
		testing whether a time to green of the next downstream signal plus a clearance interval is less than is adequate;
		if the testing result is NO, transit vehicle is estimated to arrive at red at current speed, then testing whether the estimated travel time to the next signal is greater than the time to green of the next signal plus the green interval for the next signal phase;
		if NO, determine whether the Maximum Travel Time is less than the time to green of the next signal plus the green interval of the next signal; and 
		if YES, transmit an advisory message to the transit vehicle, wherein the advisory message includes a recommendation to drive at the minimum drive speed.

	9.  (Currently amended)  The method of claim 1 including, in the computer system, executing the steps of:
	reading the current speed, position, Signal Phasing and Timing, Green Intervals GIs, and Cycle Intervals CIs for a next downstream signal and for a second downstream signal along the route based on the stored route traffic management data;
	in the computer system, calculating values of variables Distance to next signal, Distance to next Station, Time to Green of next signal, Distance to second signal, Distance to second Station, and Time to Green of second signal; 
	based at least in part on the calculated values of the variables: determining whether the transit vehicle is moving;
		if the transit vehicle is moving, determining which comes next along the route, a signal or a station;
		if a signal comes first, determining whether next signal or a station comes next after the signal;
		if a station comes next after the signal:
 	calculating a minimum travel time based on a maximum speed of the transit vehicle and a Driver Perception Reaction Time (sec);
	calculating an estimated travel time, based on the current speed;
 	calculating a Maximum Travel Time;
	testing whether the transit vehicle will arrive at green state of the next signal at the current speed; and
	if the testing result is yes, transmitting a message to the transit vehicle recommending that it drive at the current speed.
	10-17.  (Cancel)  


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Claims 1, 4-9 are allowed.
Claims 2-3, 10-17 are canceled.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535.  The examiner can normally be reached on mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662